DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 6,958,614) in view of Goto et al. (US 8,810,517).  
Morimoto discloses a button, comprising: a button unit (30, 61) which is suspended movably vertically in Z direction in a fixed frame (80) and which has a button body with an upper actuating surface and at least one shaft (61) extending vertically downwardly from the button body; a capacity X-Y sensor unit (10) which is arranged vertically below the button body and spaced therefrom by a first air gap (not labeled) and which is fixed to the frame for detecting X-Y positions on the actuating surface, wherein the X-Y sensor unit has at least one opening (middle) for the at least one shaft such that the shaft can vertically move therethrough; at least one transfer element (E22) which is elastically suspended vertically below the at least one shaft and which is moved vertically downwardly upon downward movement of the at least one shaft; and a and wherein the at least one transfer element (E22) disposed vertically between (at least a part / the top of) the X-Y sensor unit (10) and the at least one detection element (E13, E21) of the Z sensor unit.  
Goto teaches (in Fig. 1) a capacitive X-Y sensor comprises a grid of RX and TX electrodes, wherein the RX electrodes are electrically connected to one another in columns and the TX electrodes are connected to one another in rows without an electrical connection between the RX and the TX electrodes, wherein the capacity between the electrodes is measured.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use to use a grid sensor, as taught by Goto, in order to provide a more accurate X-Y sensor.  
Regarding claim 2, to the extent that Morimoto does not teach an inductive sensor, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the Z sensor unit comprising any number of known sensors, such as an inductive sensor, with the detection element being an induction coil and the transfer element comprising a metallic material, in order to provide a desired and reliable sensing interface.  
Regarding claim 3, Morimoto discloses the transfer element embedded in an elastic electrically insulating substrate (90) and at least partly surrounded by the substrate or applied thereto.  

Regarding claim 5, Morimoto discloses the substrate provided with at least one semicircular or conical resilient protrusion in an area of the second air gap protruding into the air gap.  
Regarding claim 6, Morimoto discloses substantially the claimed invention except for specific material of the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use silicone as the preferred material for the substrate in order to provide a reliable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 7, Morimoto discloses the Z sensor unit comprises a substrate (90/11) and the detection element is located vertically on top of the substrate and/or at least partly embedded into the substrate.  
Regarding claim 8, Morimoto discloses the button body being non-metallic.  
Regarding claim 9, Morimoto discloses the X-Y sensor unit comprising a cover layer (92) covering the electrodes.  
Regarding claim 10, Morimoto discloses the button body suspended on the frame by a movement crimp (70) surrounding the button body.  
Regarding claim 11, Morimoto discloses a semicircular or conical resilient protrusion (62) protruding into the first air gap provided on the top side of the X-Y sensor unit or on the bottom side of the button body horizontally outside the shaft.  

Regarding claim 13, Morimoto discloses the X-Y sensor unit and the Z sensor unit fixedly spaced from each other by a spacer (90) provided vertically therebetween.  
Regarding claim 14, to the extent that Morimoto does not teach a capacitive sensor, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the Z sensor unit comprising any number of known sensors, such as a capacitive sensor, with the transfer element being a capacitive electrode embedded at least partially in an elastic electrically conductive substrate; the detection element being an electrode embedded electrically insulated against the transfer element and the substrate; and an electrical connection between the transfer element and the unit being provided by the conductive substrate, in order to provide a desired and reliable sensing interface.  
Regarding claim 15, Morimoto discloses substantially the claimed invention except for specific material of the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a substrate formed silicone comprising a homogenous mixture of electrically conductive fillers in order to provide a reliable shielding material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design preference.  In re Leshin, 125 USPQ 416.  
Regarding claim 16, to the extent that Morimoto does not teach an magnetic sensor, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the Z sensor unit comprising any number of known sensors, such as a magnetic sensor, with the transfer element being a magnet .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto and Goto, and further in view of Tamura (US 4,453,061) and Zhang (US 2008/0266782).  
Tamura teaches a pressure equalization line (4d) is provided between the air gaps.  Zhang teaches the air gaps further vented to the environment by at least one pressure equalization line (65) extending through the Z sensor unit (61, 6).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to provide the equalizations lines, as taught by Tamura and Zhang, in order to prevent pressure breaks in the device.  

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto and Goto, and further in view of Clementson (US 2018/0174777).  
Clementson teaches the shaft (204) extends at its upper end below the button body (104) horizontally into an extension (20), wherein the shaft and the extension (208) consist of a translucent material such that they commonly form a light guide which is fixedly connected to the button body;7 a light source (228) is provided vertically below the shaft, wherein the light of the light source leaves vertically upwardly and enters the shaft from below;  a first optical device (206) for deflecting the light that has entered the shaft 
Regarding claim 18, Clementson teaches the first optical device being a free form conical lens.  
Regarding claim 19, Clementson teaches a second optical device (232) for collimating the light that has entered the shaft from the light source in the direction of the first optical device arranged in the vertical lower area of the shaft.  
Regarding claim 20, Clementson teaches the second optical device being the free form collecting lens for coupling the light.  
Regarding claim 21, Clementson teaches the free form collecting lens designed in such a way that the major part of the light is deflected to the surface area of the free form conical lens.  
Regarding claim 28, Goto teaches the at least one transfer element (bottom of 111, 112) disposed vertically between all of the capacitive X-Y sensor unit (120) and all of the Z sensor unit (113a, b).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to arrange the transfer element and sensors, as taught by Goto, in order to provide the desire profile and separation between the elements, and thus provide interference between the sensors.  
Regarding claim 29, Goto teaches that the RX and TX electrodes of the capacitive X-Y sensor unit (120) are within a first plane, and the at least one detection 
Regarding claim 30, Morimoto discloses the at least one shaft formed (i.e. attached) with the button body.  

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, Goto, and Clementson, and further in view of Park (US 2011/0290629).  
Park teaches the use of at least one light scattering element (320) deflecting light radiating downwardly from the light guide in such a way that it is deflected upwardly is arranged at the bottom side of the extension.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a scattering element, as taught by Park, in order to redirect more light and provide a brighter display.  
Regarding claim 23, Park teaches the light scattering element comprising a surface structure on the bottom side of the extension.  

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, Goto, and Clementson, and further in view of Wang et al. (US 10,199,184).  
Wang teaches the first optical device (328) filled with the material that the button body (310) consists of, to correct brightness concentrations in the middle of the actuating surface (2b).  
.  

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto, Goto, and Clementson, and further in view of Ito et al. (US 2018/0218856).  
Ito teaches a body that is pigmented with titanium dioxide or aluminum oxide.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to a titanium dioxide or aluminum oxide pigment on the button body, as taught by Ito, in order to provide a desired color on the button body.  
Regarding claim 27, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the shaft and the extension forming the light guide being pigmented with titanium dioxide or aluminum oxide, as taught by Ito, in order to provide a desired color on the button.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.